DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
Response to Arguments
Applicant did not provide traversals against the Double Patenting rejection and so these are maintained.
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. Applicant makes the following arguments traversing the 35 U.S.C. 103 rejection over Ye (US 2014/049354) in view of Ueta (EP 1,246,209): A) The prior art combination does not teach or suggest powdered silicone resin, B) The prior art combination does not teach or suggest admixing powdered silicone resin with particles and C) A person having ordinary skill in the art seeking to increase TRS (transverse rupture strength) would not have modified Ye according to the teachings of Ueta.
As to A), this argument is not persuasive. Ueta teaches that the silicone resin may be a fine particle silicone resin (¶ 43). Accordingly, the silicone resin of Ye in view of Ueta is a powdered silicone resin.
As to B), this argument is also not persuasive. Admixing is not recited in either of the product claims or the process claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to C), this argument is not persuasive. Whether or not a person desiring to increase TRS would have turned to Ueta to provide silicone resin is not pertinent to the question of obviousness. That applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant provides no arguments traversing the rejection over Ye in view of Soileau (US 4,601,765). However, this rejection is withdrawn in view of Applicant’s amendments to the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2014/049354) in view of Ueta (EP 1,246,209).
Regarding claims 1-2, Ye teaches an iron-based composite powder (¶ 21) for inductor cores (¶ 22). The powder comprises core particles coated with a layer of 
Ueta discloses silicate coated iron particles used for magnetic cores (¶ 16, 49) comprising a silicone resin (¶ 1). While Ueta teaches the silicone resin is accompanied by a pigment, the pigment of Ueta may be magnesium silicate (¶ 51) which is present in the claimed invention and forms a coating around the iron particles. It would have been obvious at the effective time of filing for one of ordinary skill in the art to include a silicone resin in the iron-based composite powder of Ye, as taught by Ueta, because Ueta teaches that the silicone resin imparts high insulation property and heat resistance to the iron powder (¶ 44).
Regarding claims 3-4, Ueta teaches the silicone resin is obtained from silane compounds such as diphenyldimethoxysilane or diphenyldiethoxysilane (¶ 79), which contain 50% phenyl substituents and more than 2% methoxy or ethoxy functional groups.
Regarding claim 5, the silicone resin of Ueta has a composition similar to that claimed and described in the instant specification (Spec., ¶ 42-43). Thus, one of ordinary skill in the art would expect it to have a melting point within the claimed range, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 6-7, Ye teaches the silicate layer may be a clay containing phyllosilicate and an alkaline silicate (¶ 33, 45).
Regarding claim 8, Ye teaches the alkaline silicate comprises between 0.1%-0.9% by weight of the iron-based composition (¶ 47).
Regarding claim 9, Ye teaches the mean particle size of the clay (the phyllosilicate) is below 3 microns (¶ 46).
Regarding claim 10, Ye teaches the clay content (the phyllosilicate) is between 0.2%-5% of the iron-based composition (¶ 46).
Regarding claims 11-13, Ye teaches a method for producing a compacted and heat treated component such as a inductor core (and therefore teaches the component produced by such a method) by providing the iron-based composition as described above with an optional lubricant (¶ 25, 71), compacting at a pressure between 400-1200 MPa at ambient or elevated temperature (¶ 25, 72). The compaction may be in a uniaxial press movement in a die (¶ 25). The compacted component is ejected and heat treated (¶ 25). The heat treatment is performed at a temperature of up to 800°C in an inert or oxidizing atmosphere (¶ 73).
Regarding claim 14, Ye teaches the obtained core has a resistivity ρ of more than 3,000 µΩm (¶ 74) measured by the method claimed (¶ 77-78), a core loss of less than 12 W/kg at 20kHz (¶ 74), and induction of 0.05T (¶ 74). Ye does not expressly teach an initial relative incremental permeability above 80; however, given the substantial similarities in composition of the prior art combination and the presence of the other properties, one of ordinary skill in the art would expect an inductor core of the prior art combination to also have an initial relative incremental permeability above 80, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 15 and 18, Ye teaches the amount of clay in the composite iron-based powder is 0.2-5% by weight (¶ 46).
Regarding claim 16, Ye teaches the obtained core has a resistivity ρ of more than 3,000 µΩm (¶ 74) measured by the method claimed (¶ 77-78), a core loss of less than 12 W/kg at 20kHz (¶ 74), and induction of 0.05T (¶ 74). Ye does not expressly teach an initial relative incremental permeability above 80; however, given the substantial similarities in composition of the prior art combination and the presence of the other properties, one of ordinary skill in the art would expect an inductor core of the prior art combination to also have an initial relative incremental permeability above 80, absent objective evidence to the contrary. See MPEP 2112.
Ye teaches a method for producing a compacted and heat treated component such as an inductor core (and therefore teaches the component produced by such a method) by providing the iron-based composition as described above with an optional lubricant (¶ 25, 71), compacting at a pressure between 400-1200 MPa at ambient or elevated temperature (¶ 25, 72). The compaction may be in a uniaxial press movement in a die (¶ 25). The compacted component is ejected and heat treated (¶ 25). The heat treatment is performed at a temperature of up to 800°C in an inert or oxidizing atmosphere (¶ 73). 
Ye teaches an iron-based composite powder (¶ 21) for inductor cores (¶ 22). The powder comprises core particles coated with a layer of silicate (¶ 33). The core particles include a) iron alloy particles consisting essentially of 7%-13% Si, 4%-7% Al and balance iron, and b) atomized iron particles (¶ 33). In addition, the atomized iron 
Ueta discloses silicate coated iron particles used for magnetic cores (¶ 16, 49) comprising a silicone resin (¶ 1). It would have been obvious at the effective time of filing for one of ordinary skill in the art to include a silicone resin in the iron-based composite powder of Ye, as taught by Ueta, because Ueta teaches that the silicone resin imparts high insulation property and heat resistance to the iron powder (¶ 44).
Regarding claim 17, Ye in view of Ueta does not appear to teach other components are necessarily present which are not recited by claim 1.
Regarding claims 19-20, Ueta teaches that silicone resin and pigment is 0.01% to 25% by mass relative to the ferromagnetic powder (¶ 19), and the ratio of silicone resin to pigment is between 0.01 to 4 (¶ 21). Accordingly, the amount of silicone resin to the overall composition represents 0.0001% to 20% by weight, which is an amount that overlaps with the claimed range, creating a prima face case of obviousness. See MPEP 2144.05 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 12PM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAOBEI WANG/Primary Examiner, Art Unit 1784